Title: Horatio G. Spafford to Thomas Jefferson, 3 April 1809
From: Spafford, Horatio Gates
To: Jefferson, Thomas


          
            Friend Jefferson— Hudson, N.Y., 4 Mo. 3, 1809.
            It is with sentiments of very great respect, but with extreme diffidence, that I offer to obtrude upon thy retirement, & invite again thy labors in the field of science. I ask thy aid. To a mind so constituted, & so long accustomed to exertion in every mean of usefulness to mankind;—I know that, having relinquished thy public employments, the more active exertions of private research will become pleasurable. And I am anxious early to solicit the assistance of such talents, in forwarding a design announced in the enclosed printed letters.
             I enclose thee also, one of my Books; requesting & must hope thou wilt give it publicity. If, after having had sufficient time to form thy judgement of its merits, thou wouldest write me thereon, the favor would be duly appreciated.
            I send also a Stalactic curiosity;—formed in a cavity, attached to a porous rock, through which the watery medium formed a hearty passage.
            If I succeed in my intentions, I may personally obtrude upon thy retirement at Monticello, during the ensuing summer. And I need, hardly, to add that, an interview with Thomas Jefferson, at his own home, would be one of the most desirable objects that engage my fancy. The World has much to expect yet, from thee—and that world is anxiously looking toward thy home, for a finish to a most interesting picture.
            May I expect that a little Philosopher, will be well received by the greatest our country has yet to boast?—
            Forgive my freedom—I have only thy domestic virtues to awe me—& with them I love to fancy perfect freedom & universal good will. In short, if my mind does  not adopt the more plausible style of official reverence, it is only because that neither myself or thee (as I imagine,) can choose it. I behold thee unburdened by the formalities of official dignity, & regard thee as a friend to private worth. As such I again solicit thy aid with assurances that no one more wishes thee the blessings of a mind usefully at ease, than, he who now address thee
            In the hope to hear from thee as soon as may be convenient, I remain, thy friend, Horatio G. Spafford
          
          
             P.S.—The Benni, which promises to become an important article in Husbandry, is little known here. Some bottles of the Seed, would be very acceptable, accompanied with the most interesting particulars of its Natural History.
            
             His Honor the Mayor of New-York, will interest himself in taking charge of, & forwarding to me, any article of this kind: with a view to facilitate the means of conveyance of intelligence from the Southern States.
            Please hand the inclosed Letters to some literary friends.
             I wish to obtain information respecting a new invention of a Metallic pen, in some part of Virginia. I have invented one, which I deem so great an improvement that I intend applying for a patent, soon. When I can have one made to suit me, I’ll forward one to thee.
            Be so good as to excuse the imperfections which thou wilt perceive, as I am compelled to write in very great haste. If I have another occasion to communicate, & leave to do so, I’ll endeavor to do it more leisurely. With assurances of very great respect, I remain, thy friend,
          
        